DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/02/2021. 
In the instant Amendment, claims 1-4, 7-11 and 14 are amended. Claims 15-20 have been withdrawn. Claims 1-14 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10 and 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jang (U.S 2021/0076062), in view of Kang et al. (U.S 2014/0176674) hereinafter Kang.
Regarding claim 1, Jang discloses a method of decoding a bitstream by an electronic device, the method comprising: 
determining a block unit from an image frame according to the bitstream (Jang [0041]: a processing target block); 
determining a plurality of merge mode with motion vector difference (MMVD) indications of the block unit according to the bitstream (Jang [0076]: motion vector difference MVD can be encoded in the bitstream for output to a decoder as in [0080]; [0136]: deriving MVD based on additional information and base motion information of current block. Merge mode with MVD, i.e. MMVD, can be used; [0087], [0082], [0093], [0105]: signal the direction index and distance index of the MVD, i.e. MVD indications); 
one of the plurality of candidate groups (Jang [0087]: the distance index represents distance of the MVD, hence a parameter based on index indication and the candidates are MVD; [0090]: the direction index represents the direction of the MVD, i.e. a parameter); and 
reconstructing the block unit based on the plurality of MMVD prediction parameters (Jang [0061]: decoder parse the bitstream to output information required for video construction; [0083], [0075]: reconstruct current block based on indices and LUT which is used for MVD as in [0208]).  

Jang does not explicitly disclose selecting, based on a set flag, one of a plurality of candidate groups.
However, Kang discloses selecting, based on a set flag, one of a plurality of candidate groups (Kang [0095]: a flag syntax can be signaled to indicate if RefPiclist0 or RefPiclist1 is used; [0362]: an MVP flag syntax element can be included in the bistream to indicate the candidate list, hence candidate is chosen based on the flag; [0086]: a RefpiclistX reference index for the current block, an index to a candidate list, can be used; [0087]: a candidate list of motion vector predictors is derived based on coded reference index).
Jang and Kang are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Jang, and further incorporate selecting, based on a set flag, one of a plurality of candidate groups, as taught  Kang, to determine which candidate list is being used for the current block (Kang [0086], [0362]).


Regarding claims 2 and 9, Jang and Kang disclose all the limitations of claims 1 and 8, respectively, and are analyzed as previously discussed with respect to that claim.
Jang further discloses wherein each of the plurality of candidate groups includes one or more first MMVD candidate lists each including a plurality of first MMVD candidate parameters (Jang [0072]: a merge candidate list; [0084]: MVP candidate list having motion information candidates and index. Candidate index, i.e. parameter, can be used; [0136]: MMVD can be used; [0087], [0082], [0093], [0105]: signal the direction index and distance index of the MVD, i.e. MVD indications).  

Regarding claims 3 and 10, Jang and Kang disclose all the limitations of claims 2 and 9, respectively, and are analyzed as previously discussed with respect to that claim.
Jang further discloses wherein one or more of the plurality of MMVD prediction parameters are selected from the plurality of first MMVD candidate parameters in the one or more first MMVD candidate lists of the selected one of the plurality of candidate groups (Jang [0072]: a merge candidate list; [0084]: an MVP candidate list having motion information candidates and index. Candidate index, i.e. parameter, can be used; [0136]: MMVD can be used; [0087], [0082], [0093], [0105]: signal the direction index and distance index of the MVD, i.e. MVD indications).  


Regarding claims 5 and 12, Jang and Kang disclose all the limitations of claims 1 and 8, respectively, and are analyzed as previously discussed with respect to that claim.
Jang further discloses wherein a base candidate index, a motion difference index, and a prediction direction index are determined from the plurality of MMVD indications (Jang [0087], [0082], [0093], [0105]: signal the direction index and distance index of the MVD, i.e. MVD indications; [0084]: a base candidate index can be used).  

Regarding claims 6 and 13, Jang and Kang disclose all the limitations of claims 5 and 12, respectively, and are analyzed as previously discussed with respect to that claim.
Jang further discloses wherein a set index included in the plurality of MMVD indications indicates one or more of the base candidate index, the motion difference index, and the prediction direction index (Jang [0087], [0082], [0093], [0105]: signal the direction index and distance index of the MVD, i.e. MVD indications; [0084]: a base candidate index can be used, i.e. set index).  

Regarding claims 7 and 14, Jang and Kang disclose all the limitations of claims 6 and 13, respectively, and are analyzed as previously discussed with respect to that claim.
Jang further discloses wherein the set index is identical to one of the base candidate index, the motion difference index, and the prediction direction index for selecting one of the plurality of MMVD prediction parameters, when a number of the one or more of the base candidate index, the motion difference index, and the prediction direction index is equal to one (Jang [0087], [0082], [0093], [0105]: signal the direction index and distance index of the MVD, i.e. MVD indications; [0084]: a base candidate index can be used. Hence, base candidate index, direction index or distance index can also be called a set index).  

Regarding claim 8, Jang discloses an electronic device for decoding a bitstream (Jang [0057]: a decoder), the electronic device comprising: 
at least one processor (Jang [0057], [0211]: a proccesor); and 
a storage device coupled to the at least one processor and storing a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to (Jang [0057], [0211]: a memory): 
determine a block unit from an image frame according to the bitstream  (Jang [0041]: a processing target block); 
determine a plurality of merge mode with motion vector difference (MMVD) indications of the block unit according to the bitstream (Jang [0076]: motion vector difference MVD can be encoded in the bitstream for output to a decoder as in [0080]; [0136]: deriving MVD based on additional information and base motion information of current block. Merge mode with MVD, i.e. MMVD, can be used; [0087], [0082], [0093], [0105]: signal the direction index and distance index of the MVD, i.e. MVD indications); 
select a plurality of MMVD prediction parameters of the block unit based on the plurality of MMVD indications and the selected one of the plurality of candidate groups  (Jang [0087]: the distance index represents distance of the MVD, hence a parameter based on index indication; [0090]: the direction index represents the direction of the MVD, i.e. a parameter); and 
(Jang [0061]: decoder parse the bitstream to output information required for video construction; [0083], [0075]: reconstruct current block based on indices and LUT which is used for MVD as in [0208]).  

Jang does not explicitly disclose selecting, based on a set flag, one of a plurality of candidate groups.
However, Kang discloses selecting, based on a set flag, one of a plurality of candidate groups (Kang [0095]: a flag syntax can be signaled to indicate if RefPiclist0 or RefPiclist1 is used; [0362]: an mvp flag syntax element can be included in the bistream to indicate the candidate list; [0086]: a RefpiclistX reference index for the current block, an index to a candidate list, can be used; [0087]: a candidate list of motion vector predictors is derived based on coded reference index).
Jang and Kang are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Jang, and further incorporate selecting, based on a set flag, one of a plurality of candidate groups, as taught by Kang, to determine which candidate list is being used for the current block (Kang [0086], [0362]).



Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
“wherein MMVD prediction parameters other than the one or more of the plurality of MMVD prediction parameters are selected from a plurality of second MMVD candidate parameters in one or more second MMVD candidate lists each of which is different from the one or more first MMVD candidate lists. ”
as cited in claims 4 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN NGUYEN whose telephone number is (571)-270-0626.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486